Exhibit 99.1 3-305 Industrial Parkway South Aurora, Ontario, Canada, L4G 6X7 Phone:(905) 841-2300 Fax:(905) 841-2244 Web:www.helixbiopharma.com April 5, 2010 NEWS RELEASE HELIX BIOPHARMA TO PRESENT AT THE BIOFINANCE 2010 CONFERENCE ON APRIL 7 (AURORA, Ontario) – Helix BioPharma Corp. (TSX, FSE: “HBP” / OTCQX: “HXBPF”) today announced that John Docherty, president and chief operating officer, will present at the BioFinance 2010 Investor Conference at 10:00 a.m. EDT on Wednesday, April 7th, at The Toronto Marriott in Toronto, Canada.Mr. Docherty will provide an overview of the Company’s leading product development programs Topical Interferon Alpha-2b and L-DOS47.The slideshow portion of the presentation will be posted on the Company’s website, www.helixbiopharma.com, on April 7th, 2010. About Helix BioPharma Corp. Helix BioPharma Corp. is a biopharmaceutical company focused on cancer therapy. The Company is actively developing innovative products for the prevention and treatment of cancer based on its proprietary technologies.Helix’s product development initiatives include its Topical Interferon Alpha- 2b and its L-DOS47 new drug candidates. Helix is listed on the TSX under the symbol “HBP” and the OTCQX International Market under the symbol “HXBPF”. For further information contact: Investor Relations Media Relations Robert Flamm, Ph.D.
